DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 13-20 remain withdrawn from further consideration. Claims 1-12 are examined on the merits.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US PG PUB 2011/0111938) in view of Ford (US PG PUB 2007/0187471).
Regarding claim 1, Smith teaches a bag-in-box packaging (item 200, figure 2) comprising: 
an outer box (item 200, figure 2); 
a collapsible inner bag (paragraph [0020]) disposed within an interior of said outer box; 
a dispensing tap (paragraph [0020]) coupled to said inner bag; 
wherein the outer box comprises a side wall (item 212, figure 2), a tap access feature (items 54, 56, figure 2) formed in said side wall, and a top wall (item 222, figure 2), wherein said top wall comprises overlapping first and second top flaps (items 118, 122, figure 1), wherein said first top flap is hingedly connected (item 124, figure 1) to a front side of said side wall, wherein said second top flap is hingedly connected (item 120, figure 1) to a rear side (item 204, figure 2) of said side wall, wherein said rear side of said side wall is disposed opposite said front side.
Smith teaches weakened lines along different portions of the box for separation purposes (paragraphs [0027], [0046], [0067]). However, Smith is silent to the first top flap connected to the front side of the side wall with a first tear line and the second top flap connected to the rear side of the sidewall with a second tear line wherein the first and the second top flaps are separable along the tear lines. 
Ford teaches another bag-in-box container (item 200, figure 1) comprising a front side wall (item10, figure 1), a rear side wall (item 30, figure 1), a first top flap (item 12, figure 1) and a second top flap (item 32, figure 1) forming a top wall, wherein the first top flap is connected to the front side wall at a first tear line (item 82, figure 1) and the second top flap is connected to the rear side wall at a second tear line (item 88, figure 1) wherein both of the top flaps are separable along the tear lines (paragraph [0024], figure 7). Ford teaches providing removable panels to provide access to the inside of the container.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Smith as taught by Ford to provide tear lines along the top wall where the first and second top flaps are connected to the front and the rear side walls with tear lines, respectively. Doing do provides access to the inside of the container for adding or replacing of the bag container. Furthermore, providing closed top panels with optional removable top flaps ensures that the bag-in-box carton stays closed during storage and transportation mode until the carton is ready for use.  
Regarding claim 10, Smith teaches that said outer box comprises a bottom wall (item 218, figure 2), wherein said bottom wall comprises overlapping first and second bottom flaps (items 78, 82, figure 1), wherein said first bottom flap is hingedly connected to said front side of said side wall, wherein said second bottom flap is hingedly connected to said rear side of said side wall (figure 1).
Regarding claim 11, Smith teaches that said tap access feature comprises at least one removable tab (items 54, 56, paragraph [0028]).
Regarding claim 12, Smith’s bag-in-box packaging is capable of being used in a pressure-assisted dispensing device (the top wall 222 can be opened for pressure-assisted dispensing.

Allowable Subject Matter
5.	Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed 07/29/2022 regarding the rejection(s) of claim(s) 1 and 10-12 under Smith and Ford have been fully considered but they are not persuasive.
7.	Applicant argued that Smith does not explicitly teach the top wall is removable and the first top panel 118 is connected to the front side of the front wall 212. Applicant further asserted that Ford does not cure deficiencies of Smith and the combination of prior arts would not teach each and every limitation of the claim to render it obvious.
8.	Examiner respectfully disagrees and would like to direct applicant’s attention to figures 1 and 2 of Smith where it is shown that top wall 222 is formed by first and second top flaps 118 and 122, wherein 118 is hingedly (124) connected to a front wall of the container (see figure 2) and the second flap 122 is hingedly (120) connected to a rear side 204 of the container (see figure 2). Smith explicitly teaches in paragraph [0037] that top flap 118 is connected to front wall 212 or 22 as seen in figures 1 and 2. Applicant’s contention that top flap 118 is connected to a rear wall 204 is simply not true based on Smith’s disclosure. 
9.	Smith is silent however, to the first op flap and the second top flap being connected to a front side of the wall and a rear side wall through weakened tear lines as recited in the claim. Therefore, Ford is relied upon to teach that first top flap is connected to a front top wall at a first tear line and a second top flap is connected to a rear side wall at a second tear line where both of the top flaps are separable along the tear lines (see paragraph [0024] and figure 1). Ford teaches providing tear lines to create removable panels. When the teachings of Ford are combined with Smith, the resultant structure would indeed teach a removable top wall made of a first top flap and a second top flap with weakened tear lines for providing a user the option of removable walls. Therefore, the combination of prior art does indeed teach each and every limitation of claim. Thus, claims 1 and 10-12 remain rejected under Smith in view of Ford as discussed in detail above.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754